Order entered March 11, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00963-CV

                   IN THE MATTER OF D.J., A JUVENILE

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JD-20-00931-X

                                     ORDER

      We abated this appeal March 9, 2022 to allow the trial court an opportunity

to conduct a hearing to determine whether the court recorder or the former official

court reporter had the audio-recording of the underlying proceedings. By motion

filed March 10, appellant informs the Court that the court recorder is in possession

of the audio-recording and the trial court is securing a court reporter to transcribe

the recording. Accordingly, we REINSTATE the appeal and VACATE that

portion of our March 9 abatement order requiring a hearing be held and findings of

fact be filed. The deadline for filing the reporter’s record of the underlying

proceedings REMAINS March 18, 2022.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Cheryl Lee Shannon, Presiding Judge of the 305th Judicial District
Court; Dallas County District Clerk Felicia Pitre; Ms. Sumler; the court recorder

for the 305th Judicial District Court; and, the parties.

                                               /s/    BONNIE LEE GOLDSTEIN
                                                      JUSTICE